IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                         : NO. 584
                               :
APPOINTMENTS TO INTERBRANCH    : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL, :
AND ETHNIC FAIRNESS            :




                                        ORDER


PER CURIAM


         AND NOW, this 15th day of December, 2022, Matthew D. Fogal, Esquire, Franklin

County, and Jay N. Silberblatt, Esquire, Allegheny County, are hereby appointed as

members of the Interbranch Commission for Gender, Racial, and Ethnic Fairness for a

term of two years, commencing December 31, 2022.